Citation Nr: 1025694	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  04-44 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for arthritis of the right 
wrist, right knee, and lumbar spine.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in July 2006 by the undersigned Veterans 
Law Judge. 

In March 2007, the Board remanded these claims for additional 
development.  That development having been completed, the claims 
are now ready for appellate review.


FINDINGS OF FACT

1.  On March 2008, prior to the promulgation of a decision in the 
appeal, the Appellant withdrew his appeal for entitlement to 
service connection for arthritis of the right wrist, right knee, 
and lumbar spine.

2.  On December 2009, prior to the promulgation of a decision in 
the appeal, the Appellant withdrew his appeals for entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
hypertension.

3.  The Veteran has been diagnosed with PTSD that is medically 
attributed to a verified stressor he experienced during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to 
service connection for arthritis of the right wrist, right knee, 
and lumbar spine, by the Appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of the appeal of entitlement to 
service connection for bilateral hearing loss, by the Appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of the appeal of entitlement to 
service connection for tinnitus, by the Appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

4.  The criteria for withdrawal of the appeal of entitlement to 
service connection for hypertension, by the Appellant have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

5.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).





	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development which may have existed under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the Appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

In the present case, the Appellant has withdrawn his appeals 
concerning entitlement to service connection for arthritis of the 
right wrist, right knee, and lumbar spine and entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
hypertension.  Therefore, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeals and they 
are dismissed.

III.  Entitlement to Service Connection for PTSD

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Generally, in order to prevail on the issue of service 
connection on the merits, there must be: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
the claimed stressor is related to combat, service department 
evidence that the Veteran engaged in combat or that the Veteran 
was awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the claimed 
in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran is claiming entitlement to service connection for 
PTSD.  The Veteran's stressor has been confirmed and conceded.  
See October 2009 PTSD Stressor Verification Review.

The Veteran is currently diagnosed and receiving treatment for 
PTSD at a VA outpatient center.  In July 2006, the Veteran's 
treating psychologist submitted a statement indicating that the 
Veteran was a participant at the VA Resource Center for PTSD, 
since August 2005.  The psychologist stated that, in keeping with 
the criteria set by the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV), the Veteran is 
diagnosed with military-related PTSD with a global assessment of 
functioning (GAF) score of 46. 

Private medical records indicate the Veteran was also diagnosed 
with PTSD in the Department of Psychiatry at Kaiser Permanente.

VA outpatient records indicate that in March 2009 the Veteran 
sought treatment for his PTSD and complained of symptoms such as 
anxiety, depression, and flashbacks of Vietnam.  In April 2009, 
the Veteran reported intrusive memories about the mortar attack 
during service and the psychologist noted that the Veteran met 
the DSM-IV criteria for PTSD.  In July 2009, the Veteran reported 
that due to the time of year, the fireworks "got to him" 
causing him to have more anxiety and depression.  A diagnosis of 
PTSD was given.  Additionally, in July 2009, the Veteran reported 
intrusive thoughts, flashbacks, and that he slept with a shotgun 
in the closet and a machete under his bed for his protection.  
The Veteran was noted to have PTSD, chronic, Vietnam, and 
depression.

The Veteran was afforded a VA examination in October 2009.  
During this examination, the Veteran reported intrusive thoughts, 
mild avoidance symptoms, interpersonal detachment, insomnia, 
anger, irritability, and depression.  The examiner stated that 
while the Veteran reported being in a combat zone and being 
around combat operations, he did not describe Criteria A, where 
he felt extreme fear for his life, horror, and helplessness.  The 
examiner opined that overall, the Veteran does not meet 
sufficient criteria to warrant a PTSD diagnosis.  He was 
diagnosed with Adjustment Disorder with depressed mood and 
anxiety, and a GAF score of 65 to 70 was assigned.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or in whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of matter, the benefit of the doubt will be given 
to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that service connection for PTSD is warranted.  
Medical evidence demonstrates that the Veteran has a diagnosis of 
PTSD based on the verified stressor.  Additionally, although the 
October 2009 VA examiner opined that the Veteran does not have 
PTSD based on the DSM-IV criteria, there are numerous treatment 
records from the VA and private treatment records that indicate 
the Veteran's symptoms do meet the DSM-IV criteria for PTSD. 

As such, the Board finds that given the benefit of the doubt, the 
evidence is at least in equipoise and service connection for PTSD 
is granted.  


ORDER

Entitlement to service connection for arthritis of the right 
wrist, right knee, and lumbar spine is dismissed.

Entitlement to service connection for bilateral hearing loss is 
dismissed.

Entitlement to service connection for tinnitus is dismissed.

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


